           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JAMES BARNES                                              PLAINTIFF

v.                       No. 1:17-cv-52-DPM

CITY OF MOUNTAIN VIEW,
ARKANSAS                                                DEFENDANT

                               ORDER
     Summary. This case is a triangle. The three points are James
Barnes, Mountain View police officer Cody Lee, and Barnes' s former
wife, Valerie Stair. After the divorce, Officer Lee and Stair dated for
several months. Barnes alleges that, for two years after Lee and Stair
ended their relationship, Officer Lee harassed him and seized him
during various encounters. Lee's fellow officers, Barnes says, joined
this campaign. Barnes points to seven stops across the two-year period.
And he seeks to hold Mountain View responsible because the City
didn't stop the campaign, notwithstanding Barnes' s repeated
complaints to the mayor and other City officials.
     Taking the facts where genuinely disputed in the light most
favorable to Barnes, Mountain View is entitled to judgment. He lacks
standing to complain about two encounters; his guilty pleas to minor
traffic offenses arising from two other stops bar him from relying on
those stops; the officer involved had probable cause during the April
2016 stop; no seizure occurred in January 2016; and even if the June
2016 stop was improper, one bad stop doesn't create municipal liability.
Barnes' s § 1983 claim for a Fourth Amendment violation, and his
echoing claim under the Arkansas Civil Right Act, fail as a matter of
law.
       Standing.   Barnes can't challenge the constitutionality of the
August 2015 and February 2017 stops. In each instance, Officer Lee
encountered people other than Barnes, who therefore lacks standing to
complain. Slusarchuk v. Hoff, 346 F.3d 1178, 1182 (8th Cir. 2003). In
August 2015 Lee stopped one of Barnes' s employees. Lee's parting
words were "You tell Mr. Barnes Officer Lee said howdy."
NQ 38 at 2-3. As Barnes says, this remark shows Officer Lee's attitude
toward him. The City disciplined him for this jab. Putting that fact
aside, Barnes wasn't injured by the traffic stop. The same is true for the
February 2017 encounter with Stair, Barnes's former wife. Lee made a
U-turn in his squad car and followed her briefly. Barnes wasn't present.
And this event wasn't a seizure anyway. United States v. Weaver, 966
F.2d 391, 393-94 (8th Cir. 1992)
       Heck. Barnes' s claims about the November 2015 and January 2017
stops are barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
Another officer pulled Barnes over in November 2015 for bad
headlights and driving left of center; probable cause existed for the
stop. United States v. Long, 320 F.3d 795, 798 (8th Cir. 2003). A record

                                   -2-
check revealed an outstanding warrant.         Barnes was handcuffed,
arrested, and released. At the station, a knowing smile was exchanged
in Barnes' s presence between the arresting officer and Officer Lee. The
warrant eventually turned out to be stale. In due course, though, Barnes
pleaded guilty to driving left of center and the other charges were
dropped. His guilty plea forecloses a constitutional challenge now to
the stop. Heck, 512 U.S. at 486-87. In January 2017, Lee pulled Barnes
over for having the wrong tags on his vehicle.         Barnes eventually
pleaded guilty to this tag problem. So he can't challenge that stop's
constitutionally, either. Ibid.
     Probable Cause. The April 2016 stop was supported by probable
cause, which eliminates any potential seizure-based claim against
Mountain View. Mettlerv. Whitledge, 165F.3d 1197, 1204 (SthCir.1999).
Officer Lee pulled over a truck for speeding. It was Barnes. Barnes says
Lee knew it was him, and the stop was just to harass him. The Court
assumes that's true. But even a minor traffic violation gives an officer
probable cause to stop a motorist. United States v. Sallis, 507 F.3d 646,
649 (8th Cir. 2007). The officer's motivations don't affect the probable
cause analysis, which is objective. Barnes disputes only whether Lee
knew it was him, not whether he was actually speeding. Probable cause
existed for this twenty-second stop, which ended without a ticket or a
warning. United States v. Peralez, 526 F.3d 1115, 1119 (8th Cir. 2008).



                                   -3-
     Seizure. Mountain View isn't liable for the January and June 2016
stops. An officer other than Lee followed Barnes into a parking lot in
January. Barnes doesn't recall whether the officer activated his blue
lights. NQ 41 at 9. The officer told Barnes that he had made only a rolling
stop at a stop sign. Barnes acknowledged the officer and told him he
had to take his son inside the building. Barnes did so. There was no
seizure because Barnes reasonably felt free to leave. Weaver, 966 F.2d at
393-94.
     In June, Officer Lee pulled in behind Barnes as he turned into the
parking lot of his business. The record on this stop is thin. Barnes says
there were blue lights. Officer Lee asked for proof of insurance. No
citation was issued.   How long it lasted, or what else was said, is
unclear. Barnes points to no facts, other than Officer Lee's blue lights,
showing that he couldn't leave or that a reasonable person wouldn't
have felt free to leave. But the lights are strong medicine. Assuming a
seizure occurred, this is not enough to make the City liable.
     Municipal Liability. Mountain View doesn't have a policy that
allows officers to stop people without probable cause. Szabla v. City of
Brooklyn Park, Minnesota, 486 F.3d 385, 389-90 (8th Cir. 2007). And
Barnes hasn't created a jury issue on whether the City had a custom or
practice of allowing unconstitutional conduct.       The law requires a
pattern. Brossart v. Janke, 859 F.3d 616, 627-28 (8th Cir. 2017). Each of
the stops Barnes complains about, except for the one in June 2016, was

                                   -4-
constitutional.   Municipal liability in these circumstances requires
more.    To get to a jury, Barnes must establish "'a continuing,
widespread, [and] persistent pattern of unconstitutional misconduct
by" Mountain View's officers. Mick v. Raines, 883 F.3d 1075, 1079 (8th
Cir. 2018) (quotation omitted). The one bad seizure in 2016 isn't enough
to hold the City accountable.
                                *     *    *
     The Court understands Barnes' s frustration.           Officer Lee's
conduct wasn't entirely pure. But no legal basis exists to hold Mountain
View responsible for Barnes' s many encounters with the City's police
officers. Mountain View's motion for summary judgment, NQ 28, is
granted. Barnes' s claim under the Arkansas Civil Rights Act echoes his
§ 1983 claim. The same facts are involved; and Arkansas seizure law

does not differ materially from federal law. Barnes's complaint as a
whole will therefore be dismissed with prejudice. The motion in limine,
NQ 32, is denied as moot.
     So Ordered.


                                    D .P. Marshall (r.
                                    United States District Judge




                                    -5-
